t c memo united_states tax_court alan robert zinsmeister petitioner v commissioner of internal revenue respondent docket no filed date alan robert zinsmeister pro_se eric w johnson for respondent memorandum findings_of_fact and opinion parr judge respondent determined deficiencies in petitioner’s and federal income taxes of dollar_figure dollar_figure and dollar_figure respectively the issue for decision is whether petitioner is entitled to alimony deductions for his tax years and in excess of those allowed by respondent we hold that he is to - - the extent set forth below unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated herein by this reference at the time the petition in this case was filed petitioner resided in rochester minnesota petitioner and betty j zinsmeister betty were married in in they took out a mortgage the first mortgage on their jointly owned residence in the principal_amount of dollar_figure petitioner and betty were jointly liable on the first mortgage note betty initiated divorce proceedings against petitioner in date and in october moved out of the residence two of their three children moved with her and the third remained with petitioner on date the district_court for the third judicial district of minnesota -- family division the state court issued a temporary order therein under the heading support of the minor children the state court set petitioner’s monthly child_support obligation at dollar_figure in addition petitioner’s monthly spousal support obligation labeled maintenance was set at dollar_figure in date petitioner and betty executed a note and mortgage for the principal_amount of dollar_figure the second mortgage the second mortgage instrument was signed by the petitioner and by betty the second mortgage note however was signed solely by petitioner ' in august betty and the two children moved to woodbury minnesota so that betty could complete her education at the university of minnesota in date betty attempted to move back into the family residence in rochester petitioner obtained an ex_parte order awarding him temporary exclusive possession of the residence in date however petitioner and betty agreed that betty and all three children would move into the residence and that petitioner would move out betty filed a motion for temporary relief in date her affidavit submitted in support of the application_for temporary relief stated that the fair_market_value of the residence was dollar_figure and that the total principal of all outstanding mortgages thereon was dollar_figure in her motion she sought among other things retroactive spousal maintenance and monthly child_support of dollar_figure to be reduced to dollar_figure when their oldest ‘both the first and second mortgages replaced earlier loans that had been secured_by the residence those earlier obligations are not involved in this case - - child nicholas graduated high school she also sought payments on the two mortgages and attached a list of miscellaneous expenses to be incorporated in the order as follows automobile repair dollar_figure broken ground effects automobile repair brakes and struts automobile tires veterinarian rob’s broken trombone house insurance automobile insurance real_estate taxe sec_684 federal taxe sec_556 graduation expenses income taxe sec_120 melissa’s dental work contact sec_120 glasse sec_90 needed for summer internship safety shoe sec_115 needed for summer internship in response to her motion the state court issued a temporary order dated date the order included the following provisions petitioner’s child_support was set at dollar_figure per month retroactive to date and continuing through date and then at a rate of dollar_figure per month thereafter temporary maintenance was continued at dollar_figure per month betty was awarded exclusive temporary possession of the residence petitioner was ordered to reimburse betty dollar_figure for - - the miscellaneous expenses she regquested with the exception of the taxes the order listed each of those expenses including those for the broken trombone dental work and graduation petitioner was ordered to make payments on the first and second mortgages on the residence and to pay betty for the real_estate_taxes she had paid in petitioner was ordered to pay dollar_figure of betty’s attorney’s fees as required by the temporary order petitioner made the monthly payments of dollar_figure on the second mortgage for the months between july and date petitioner believed that betty’s return to the residence justified his making lower payments and therefore that he did not have to meet the other obligations of the order on date the state court issued a contempt order the order provided inter alia that petitioner shall pay to betty on or before february lst the sum of five hundred dollars dollar_figure as and for her attorney fees incurred in the hearing on this motion the state court further provided that betty shall have judgment entered in her favor against petitioner in the sum of fourteen thousand one hundred seventy-three and 100th dollars dollar_figure representing arrearages including attorney’s fees unpaid as heretofore set forth in this order in the memorandum that accompanied its order the state - - court explained that the arrearages of dollar_figure consisted of past-due spousal maintenance support payments of dollar_figure reimbursement to betty of three payments she had made on the first mortgage totaling dollar_figure payments on the first mortgage for the prior months of august september and october totaling dollar_figure reimbursement to betty for real_estate_taxes on the residence of dollar_figure which she had paid in date reimbursement to betty of the miscellaneous expenses of dollar_figure that she had incurred and betty’s attorney’s fees of dollar_figure the order further provided that if petitioner did not make the payments ordered he would be jailed for contempt in date petitioner made a lump-sum payment to betty of the amount owing a total of dollar_figure this amount included the newly added reimbursement of an additional dollar_figure for attorney’s fees on date the state court entered a judgment and decree dissolving petitioner’s and betty’s marriage the decree included the following provisions petitioner’s monthly child_support was set at dollar_figure from date through date and dollar_figure from date through date petitioner’s monthly payment of spousal maintenance was set at dollar_figure - betty was awarded the residence subject_to a lien in favor of petitioner in the amount of dollar_figure with interest at the rate of percent per annum and betty was ordered to make payments on the first mortgage and petitioner was ordered to make payments on the second mortgage the decree stated notwithstanding the foregoing the obligation for maintenance payments shall terminate upon the death of the wife or upon her remarriage the decree further provided it is specifically understood and agreed that all future maintenance payments to the wife shall be deductible by the husband and taxable to the wife the decree continued with a description of betty’s custody rights of petitioner’s visitation rights and of his support obligations for the three children it specified that petitioner was entitled to claim the children as exemptions for state and federal_income_tax purposes the family residence went to betty subject_to the lien of dollar_figure in favor of petitioner payable at the latest by date the state court ordered that betty immediately seek to re-finance the first mortgage for an amount sufficient to satisfy the first mortgage and husband’s lien by seeking a year adjustable rate mortgage an immediate refinancing did not occur however and the decree’s provisions relating to the - - payment of the mortgages continued in effect pursuant to the judgment and decree petitioner made the spousal maintenance payments from date through date he made the second mortgage payments from date through date betty graduated from the university of minnesota and began work in newton falls new york on date the state court entered an amended judgment and decree therein petitioner’s monthly child_support payments were reduced from dollar_figure to dollar_figure and his monthly spousal maintenance payments to dollar_figure in date petitioner obtained an unsecured line of credit to pay off the second mortgage later that month betty sold the residence petitioner received compensation_for his dollar_figure lien from the proceeds and betty relocated to canton new york petitioner continued to make the dollar_figure spousal maintenance payments at least through the end of the last of the years at issue for federal_income_tax purposes petitioner used the filing_status single for each of the years at issue in his federal_income_tax return for petitioner deducted dollar_figure as alimony paid in the notice_of_deficiency respondent allowed dollar_figure of the alimony deductions and disallowed the balance the amounts allowed included the court-ordered monthly - maintenance payments of dollar_figure for the first months of and the court-ordered maintenance payments of dollar_figure for the last months of respondent also allowed petitioner to deduct the dollar_figure of past-due spousal support payments which he paid in date pursuant to the court’s contempt order the disallowed alimony deductions for that year totaled dollar_figure and included the balance of the items that petitioner was required to pay by the contempt order consisting of the following past-due first mortgage payments of dollar_figure past-due second mortgage payments of dollar_figure real_estate_taxes on the residence of dollar_figure the miscellaneous expenses of dollar_figure and betty’s accrued legal expenses of dollar_figure for his taxable_year petitioner deducted as alimony a total of dollar_figure of this amount respondent allowed the deduction of the court-ordered monthly maintenance payments of dollar_figure the dollar_figure balance which respondent disallowed represented the monthly payments on the second mortgage made by petitioner during that year for the taxable_year petitioner claimed alimony deductions of dollar_figure respondent allowed dollar_figure consisting of in an appendix to his brief petitioner has explained that he did not deduct the full amount of dollar_figure for the first months of in order to reflect partially betty’s payment on the first mortgage for those months - the court-ordered maintenance payments of dollar_figure per month for the first months of that year plus the reduced_amount of dollar_figure per month for the last months the disallowed alimony totaling dollar_figure consisted of petitioner’s months of payments on the second mortgage at dollar_figure plus the dollar_figure amount petitioner used to pay off the balance of the second mortgage in date opinion the issue in this case is whether certain payments made by petitioner pursuant to the court orders and decrees in his divorce proceeding are alimony or separate_maintenance payments as defined in sec_71 if so they are deductible by petitioner in the year paid see sec_71 sec_215 alimony does not include any part of a payment which the terms of the divorce instrument fix as a sum payable for the support of the children of the payer spouse see sec 7j1 c congress amended sec_71 in the deficit_reduction_act_of_1984 publaw_98_369 98_stat_795 the purpose behind the amendment was to define more precisely the payments that would constitute alimony deductible by the payor see h rept part pincite which provides the committee believes that a uniform federal standard should be set forth to determine what constitutes alimony for federal tax purposes this will make it easier for the internal_revenue_service the parties to a divorce and the courts to apply the rules to the facts in any particular case sec_71 as amended now defines alimony_or_separate_maintenance_payment as any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse in this case there is no dispute that the payments at issue satisfy subparagraphs b and c of sec_71 the disputed issues are whether the payments at issue satisfy the requirements of subparagraphs a and d of that section qualification under subparagraph a centers on the question of whether the payments at issue were received by or on behalf of betty petitioner insists that all the disputed payments were made on betty’s behalf respondent concedes that petitioner made some of these payments on behalf of betty but he counters that the bulk of the payments redounded to petitioner’s benefit and not to betty’s -- we agree with respondent initially respondent correctly concedes that at least for many of the payments were made on behalf of betty petitioner’s payment of dollar_figure of betty’s accrued attorney’s fees were clearly made to betty and on her behalf see hopkinson v commissioner tcmemo_1999_154 most of the dollar_figure in reimbursed miscellaneous expenses were paid to betty and on her behalf the language of sec_71 however directs that some part of the miscellaneous payments are nondeductible child_support the language of sec_71 is clear that for payments to be child_support the written divorce instrument by its terms must fix a sum which is payable as child_support we therefore hold that the dollar_figure paid for rob’s broken trombone the dollar_figure for nicholas’ graduation expenses and the dollar_figure for melissa’s dental work meet the requirements of sec_71 by separately identifying those amounts the state court’s order for temporary support fixed those sums as child_support under sec_71l c and not alimony accordingly under sec_215 petitioner may not deduct those amounts different considerations come into play regarding whether petitioner’s payment of the mortgages and taxes in were on betty’s behalf when a divorce court orders one spouse to make payments on a mortgage for which both spouses are jointly liable a portion of such payments discharges the legal_obligation of the other spouse in such circumstances the payee spouse has - - received income under the general principle of 279_us_716 payment by a third party of a person’s legal_obligation is taxable_income to that person accordingly in such cases one-half of the mortgage payment is includable in the gross_income of the payee spouse and to the extent it otherwise qualifies as alimony it is deductible by the payor spouse as alimony see 45_tc_120 simpson v commissioner tcmemo_1999_251 zampini v commissioner tcmemo_1991_395 revrul_67_420 1967_2_cb_63 see also sec_1_71-1t q a-6 temporary income_tax regs fed reg date applying those principles here we hold that petitioner may deduct as alimony one-half the payments on the first mortgage that he made in pursuant to the orders of the state court petitioner’s reimbursement to betty in of the real_estate_taxes and home insurance premiums produces the same result one half of those amounts were for the benefit of betty who in held title jointly with petitioner those amounts also constitute alimony paid_by petitioner in see leventhal v commissioner tcmemo_2000_92 the other_payments at issue in and all consist of petitioner’s court-ordered payments upon the second mortgage petitioner alone was liable on the note securing the -- second mortgage when petitioner made payments on the second mortgage the payments discharged petitioner’s liabilities not betty’s moreover the evidence does not establish that petitioner’s payments benefited betty by increasing the amount she would receive on a subsequent sale of the residence the record does not disclose the price at which betty sold the residence in date however betty’s affidavit submitted in support of an application_for temporary relief stated that the fair_market_value of the residence was dollar_figure and that the total principal of all outstanding mortgages thereon was dollar_figure at trial petitioner indicated that betty’s calculations were roughly accurate he suggested that the fair_market_value was perhaps dollar_figure and the total of the mortgages was dollar_figure the equity in the residence was at most approximately dollar_figure petitioner however had a lien against the residence for dollar_figure taking into account the amount of his lien and the lack of proof as to the sales_price of the residence the record does not establish how much if any proceeds from the sale would benefit betty see taylor v commissioner supra pincite we conclude that petitioner’s payments on the second mortgage are not payments of alimony under sec_71 a nor are they deductible as such we therefore hold as respondent in fact concedes that much -- - of the dollar_figure lump-sum payment by petitioner in date pursuant to the contempt order was made for the benefit of betty under subparagraph a of sec_71 the payments for her benefit include the attorney’s fees most of the miscellaneous expenses and one-half the first mortgage home insurance and real_estate_taxes paid in holding that only some of the payments at issue were made on behalf of betty we reject petitioner’s contention that he paid all these amounts to betty or on her behalf petitioner contends that all the payments come within the broad statutory definition of maintenance under minnesota law maintenance means an award made in a dissolution or legal_separation proceeding of payments from the future income or earnings_of one spouse for the support and maintenance of the other minn stat sec subd west supp petitioner places too much emphasis on the definition of the word maintenance in the minnesota statute although the property interests of divorcing parties are determined by state law federal_law governs the federal_income_tax treatment of that property 102_f3d_842 6th cir sunder our holding some of the lump-sum payments-- specifically those amounts representing one-half the payments on the first mortgage real_estate_taxes and insurance plus all the payments on the second mortgage--were for petitioner’s benefit the fact that these latter amounts were received by betty does not convert them into alimony under sec_71 a in effect betty had only advanced those sums which petitioner ultimately paid_by reimbursing her -- - citing 855_f2d_289 6th cir affg tcmemo_1995_183 accordingly a state statute’s definition of certain items as maintenance or alimony does not control the federal taxation of those items when those items fail to satisfy the definition of alimony contained in sec_71 see hoover v commissioner supra baker v commissioner tcmemo_2000_164 here as we have held federal_law determines for income_tax purposes the amount of the payments that were paid on betty’s behalf and thus constitute alimony within the meaning of sec_71 we also reaffirm our ruling at trial in which we rejected as irrelevant evidence of the parties’ intent as to the nature of the payments at issue the statutory definition of alimony in sec_71 does not include a consideration of the parties’ intent the omission is deliberate as the court_of_appeals for the sixth circuit has noted in amending sec_71 congress sought to eliminate subjective inguiries into intent and the nature of payments that had plagued the courts in favor of a simpler more objective test hoover v commissioner supra nor can we accept petitioner’s arguments specifically addressed to the alimony status of his payments on the second in this regard petitioner’s reliance upon cases such as wells v commissioner tcmemo_1998_2 is misplaced the documents in this case do not present the type of inconsistencies or ambiguities that permitted the introduction of extrinsic evidence as to intent in wells mortgage petitioner argues that pursuant to the divorce decree his payments on the second mortgage note were made on a house he no longer owned thus he concludes his payments on the second mortgage were made on betty’s behalf petitioner’s argument ignores his failure to establish that betty would benefit economically from his payments on the second mortgage see taylor v commissioner supra accordingly those payments would not be made on behalf of betty and would not meet the definition of alimony in sec_71 we recognize that if petitioner had not made the second mortgage payments the resulting foreclosure might have interfered with betty’s rent-free use of the house this possibility however does not transform petitioner’s nondeductible payment on his personal debt into deductible_alimony see 30_tc_701 cf sec_1_71-1t q a-6 temporary income_tax regs fed reg date as we have held some of the payments in issue--the attorney’s fees most of the miscellaneous expenses and one-half the first mortgage home insurance and real_estate taxes----were payments on behalf of betty and thus satisfy the requirements of sec_71 a as to these particular payments however respondent contends that they fail to qualify as alimony on the additional - - ground that they do not satisfy the requirement that there is no liability to make any such payment for any period after the death of the payee spouse sec_71 d accordingly respondent concludes these payments are not alimony we agree with respondent insofar as the attorney’s fees are concerned otherwise we disagree in the deficit_reduction_act_of_1984 congress imposed the requirement that alimony payments must relate solely to periods before the death of the payee see sec_71 d as amended by the deficit_reduction_act_of_1984 publaw_98_369 98_stat_795 under that act the provision that alimony payments terminate with the payee’s death was required to be set forth in the divorce or separation agreement in however congress removed the requirement that the termination- at-death provision be specifically set forth in the divorce or separation agreement see tax_reform_act_of_1986 publaw_99_ sec b 100_stat_2853 thus payments now qualify as long as termination would occur automatically under state law in sec_71 d congress recognized that payments would operate to support and maintain the payee only if they related to periods before her death and that payments for periods after her death obviously would not provide such support the relevant legislative_history explains in order to prevent the deduction of amounts which are in effect transfers of property unrelated to the support needs of the recipient the bill provides that a payment qualifies as alimony only if the payor or any person making a payment on behalf of the payor has no liability to make any such payment for any period following the death of the payee spouse h rept part pincite under minnesota law temporary orders in a divorce proceeding terminate when the underlying proceeding is consummated by dismissal or otherwise see minn stat subd richardson v richardson n w 2d minn similarly an order of civil contempt for failure to obey an order pending a final divorce decree loses its force and life with a judgment of dismissal in re fanning n w minn minnesota law also provides that a suit fora divorce abates when either spouse has died see tikalsky v tikalsky n w minn minnesota law however expressly provides that an award of attorney’s fees even if made in a temporary order survives the underlying action for a divorce the relevant statute provides an award of attorney’s fees made by the court during the pendency of the proceeding or in the final judgment survives the proceeding and if not paid_by the party directed to pay the same may be enforced as above provided or by a separate civil_action brought in the attorney’s own name if the proceeding is dismissed or abandoned prior to determination and award of attorney’s fees the court may nevertheless award attorney’s fees upon the attorney’s motion the award shall also survive the proceeding and may be enforced in the same manner as last above provided minn stat sec dollar_figure subd west supp here the payments which remain at issue were all originally - - ordered to be paid in the temporary order of date and again in the contempt order of date with the exception of the attorney‘s fees minnesota law provides that the effect of such orders would have ended with betty’s death which would have terminated her divorce action it follows that as to those payments petitioner had no liability for any period following the death of the payee therefore those payments other than the attorney’s fees constitute alimony under sec_71 d respondent’s arguments to the contrary are misplaced initially respondent correctly acknowledges that under minnesota law the obligation to pay maintenance terminates with the death of the payee spouse see minn stat sec subd west supp unless otherwise agreed in writing or expressly provided in the decree the obligation to pay future maintenance is terminated upon the death of either party or the remarriage of the party receiving maintenance in the notice_of_deficiency respondent has accordingly allowed as alimony deductions the regular periodic_payments of spousal support that the state court specifically identified as maintenance respondent also points out however that when the minnesota court ordered the payment of arrearages it failed to designate some of them as maintenance or to specify that they would end with betty’s death many of the payments that we have found were --- - made on behalf of betty--specifically the attorney’s fees miscellaneous expenses mortgage payments home insurance and real_estate taxes--lacked that label respondent accordingly urges that neither the pertinent state statutes nor the state court’s orders provide that the payments in dispute would terminate on the death of the payee spouse thus respondent concludes these specific payments do not meet the requirement imposed by sec_71 d respondent has placed too much emphasis on the state court’s failure to describe the payments as maintenance respondent’s argument overlooks consideration that whatever they are called these payments with the exception of the attorney’s fees will end with the death of the payee spouse they thus satisfy the requirement to be treated as alimony contained in sec_71 d we recognize that if betty had died while the temporary order was in effect petitioner might have remained contractually liable for some of the payments such as those on the mortgage such an event however would have transformed the portion of the payments made on behalf of betty into nondeductible personal expenses of petitioner alone pursuant to sec_262 thus their status as alimony payments under sec_71 would have terminated with betty’s death see israel v commissioner tcmemo_1995_500 cf cologne v commissioner tcmemo_1999_102 we therefore conclude that some of the payments at issue meet the requirements of alimony under sec_71 and qualify as deductions under sec_215 these payments total dollar_figure they consist of dollar_figure one-half of months’ first mortgage payments plus dollar_figure one-half of the real_estate_taxes plus dollar_figure reimbursed miscellaneous expenses for spousal maintenance less specified items of child_support and one-half the home insurance payment to reflect the foregoing decision will be entered under rule
